Citation Nr: 9902650	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-20 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
October 1977.  He died on April [redacted], 1988.

This matter came before the Board of Veterans Appeals 
(Board) from an August 1993 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina that new and material evidence had not been 
received sufficient to reopen the appellants previously 
denied claim for entitlement to service connection for the 
cause of the veteran's death.  A notice of disagreement was 
received in September 1993.  A statement of the case was 
issued in October 1993.  A substantive appeal was received 
from the appellant in November 1993.  A hearing was held at 
the RO in November 1993. 

In a June 1996 Board decision, it was determined that new and 
material evidence had been received sufficient to reopen the 
claim for service connection for the cause of the veteran's 
death.  The Board then remanded the claim for further 
development.  In February 1997, the RO again denied the claim 
for service connection for the cause of the veteran's death.  
As such, the issue in appellate status is as listed above.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant and her representative contend, in substance, 
that service connection is warranted for the cause of the 
veteran's death.  They contend that the hypertensive 
cardiovascular disease that caused the veteran's death had 
its onset in service; the appellant contends that mental 
stress in service contributed to this disease.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for the cause of the veteran's death.  


FINDINGS OF FACT

1.  The veteran died on April [redacted], 1988.  The certificate 
of death shows that the cause of the veteran's death was 
hypertensive cardiovascular disease.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

3.  The medical evidence does not sufficiently demonstrate 
that a cardiovascular disorder, to include hypertension, was 
present during the veteran's service or during the first year 
after service, or that a causal relationship otherwise exists 
between the veteran's death and his military service.  

4.  The medical evidence of record does not sufficiently 
demonstrate that the cause of the veterans death was related 
to service or that any disability incurred in service 
contributed substantially or materially to the cause of his 
death.  



CONCLUSION OF LAW

A disability incurred in or aggravated by the veteran's 
military service did not cause or contribute substantially or 
materially to cause his death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. §§ 3.309, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence that is sufficient to justify a belief that her 
claim on appeal is well grounded.  Further, the Board is 
satisfied that all relevant facts regarding this claim have 
been properly developed to the extent indicated by law and 
that no further assistance to the appellant is required to 
comply with the duty to assist doctrine.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet.App. 78 
(1990).

It is asserted that service connection should be granted for 
the cause of the veteran's death.  Essentially it is asserted 
that the cause of the veteran's death  hypertensive 
cardiovascular disease  had its onset in service or was 
otherwise related to his service.  The appellant also 
contends that mental stress during service contributed to the 
underlying cause of the veteran's death.  

In this regard, the Board notes that the certificate of death 
reflects that the veteran died on April [redacted], 1988 at the Cape 
Fear Valley Medical Center (Cape Fear) in Fayetteville, North 
Carolina.  The cause of the veteran's death was hypertensive 
cardiovascular disease.  Further review of the record reveals 
that during the veteran's lifetime, service connection had 
not been established for any disability.  

The governing legal criteria provide that service connection 
for the cause of the veteran's death is appropriate when, by 
the exercise of sound judgment without recourse to 
speculation, it is determined that a disability incurred in 
or aggravated in service caused or contributed substantially 
or materially to the veteran's death.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1998).  In addition 
cardiovascular disorder, to include hypertension, will be 
presumed to have been incurred in service if it had become 
manifest to a degree of ten percent or more within one year 
of the veterans separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998). 

As will be discussed in further detail below, in the present 
case the evidence of record, including the veteran's service, 
VA, and private medical records, does not sufficiently 
demonstrate that the hypertensive cardiovascular disease 
which caused the veteran's death was present in service or 
was otherwise related to service, or that the veteran 
suffered from a cardiovascular disorder, to include 
hypertension, in service or within one year of service.  

A review of the service medical records reveals that the 
veteran's heart and vascular systems were found to be normal 
during his March 1957 enlistment examination, and that his 
blood pressure was 120/84 at that time.  In March 1962, the 
veteran was seen complaining of a knotting up feeling in 
his chest each morning, lasting a few minutes, since 
returning from honor guard duty.  Physical examination at 
that time, however, revealed that his heart and chest were 
normal, and he was not diagnosed with a disorder.  A 
reenlistment examination was accomplished in September 1964, 
the report of which notes that the veteran's heart and 
vascular systems were found to be normal, and that his blood 
pressure was 106/70.

Another examination was accomplished in April 1971, the 
report of which again notes that the veteran's heart and 
vascular systems were found to be normal; during this 
examination, his blood pressure was 110/90.  In May 1972, he 
was seen complaining of chest pains; however, his heart was 
found to be within normal limits, and his blood pressure at 
the time was noted to be 130/85.  In January 1973, his chest 
was found to be clear on physical examination.  In August 
1974 his blood pressure was found to be 110/80.  In June 
1976, his blood pressure was 110/78, and in March 1977 was 
114/82 and 100/70.  

The report of a February 1977 examination indicates that the 
veteran's heart and vascular systems were again found to be 
normal; his blood pressure was noted to be 122/80 at the 
time.  A February 1977 electrocardiogram was within normal 
limits.  A blood pressure reading of 100/70 was noted in 
March 1977.  

The March 1962 and May 1972 complaints of chest pain were not 
diagnosed in service as due to a cardiovascular disorder.  
The service medical records do not contain a diagnosis of 
cardiovascular disease or hypertension. 

The Board notes that service medical records also indicate 
that the veteran was treated in August and September 1974 for 
feeling distressed and depressed, and apparently had prior 
psychiatric treatment in 1965.  In September 1974, he was 
diagnosed with a schizoid personality with hostile and 
depressive features, characterized as being chronic and 
moderate, and manifested by depressive features, irritability 
and hostility and a schizoid lifestyle.  There is no 
indication in these records that the veteran's psychiatric 
difficulty caused or was related to any cardiovascular 
difficulty or disorder.  

Further, there is no evidence in the record that a 
cardiovascular disorder, including hypertension, was 
medically demonstrated within one year of the veterans 
separation from service.  The appellant and her 
representative point to the report of a December 1977 record 
as demonstrating that the veteran suffered from hypertension 
just subsequent to separating from service.  A review of this 
document reveals that the veteran's blood pressure was either 
130/90 or 180/90 (the systolic number is slightly illegible) 
at the time (it is noted that a blood pressure reading of 
102/74 was taken at a VA hospital in November 1977).  In 
either event, it is noted that a diagnosis of hypertension is 
not noted, and even if one was noted and the veteran's blood 
pressure was clearly 180/90, such a reading would not warrant 
service connection for hypertension on an presumptive basis 
as this blood pressure reading is not compensable in degree.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (1998).  

That said, it is noted that the earliest indication in the 
file that the veteran had been clearly diagnosed with a 
cardiovascular disorder is contained in a January 1986 record 
from Cape Fear wherein a diagnosis of arteriosclerotic 
cardiovascular disease is noted.  Further, a June 1986 
outpatient treatment record from the Womack Army Hospital 
Medical Center (Womack) notes a diagnosis of controlled 
hypertension.  The veteran was also seen at Womack in 1982 
and 1983 with chest pain and in 1985 (and subsequently) for 
angina.  In 1982, a blood pressure reading of 140/90 was 
made.  The Board points out that none of these records 
indicate a relationship between the diagnoses and/or symptoms 
documented and the veteran's service.  

It is noted that on April [redacted], 1988, the veteran was admitted 
to Cape Fear in full cardiac arrest and was pronounced dead 
soon after arriving at that facility.  The report of this 
admission does not indicate that there was any relationship 
between the cause of the veteran's death and his active duty 
service.

Evidence dated subsequent to the veteran's death consists of 
letters from Hal Henschen, M.D. and a VA medical report, as 
well as transcripts of testimony given during a November 1993 
RO hearing and a May 1998 hearing before a member of the 
Board in Washington, D.C.  

In an April 1994 letter, Dr. Henschen noted that the veteran 
was found to have elevated blood pressure six weeks after 
service, and that in 1982 was found to have hypertensive 
cardiovascular disease, which became severe by 1985 and 
caused his death in April 1988.  Dr. Henschen then noted his 
opinion that the veteran's hypertensive cardiovascular 
disease originated while he was in military service.  

In a follow-up letter dated in July 1996, Dr. Henschen added 
that the veteran had complained of chest pain in 1962 and 
that his blood pressure was found to be 180/90 or 130/90.  He 
noted that the veteran was seen for other attacks of chest 
pain, and that the appellant reported that he had exertional 
dyspnea with these attacks and was diagnosed with 
hypertension within six weeks of his discharge from service.  
Dr. Henschen noted that since he did not treat the veteran 
during his lifetime, he had no records on which to rely other 
than those supplied from the Army and the medical history 
provided by the appellant.  

A VA cardiologist extensively reviewed the record and 
prepared a report, dated in December 1996.  In it, he notes 
that the veteran had been seen on several occasions for chest 
pain, the etiology of which was never clearly identified.  He 
points out that there was some mention in the later notes to 
the effect that features were consistent with angina.  He 
noted the blood pressure readings documented in the service 
medical records (and noted above) and the December 1977 blood 
pressure reading (i.e. the reading that is either 130/90 or 
180/90).  He further noted that the veteran had multiple 
subsequent blood pressure readings recorded in the 1980s, 
only one of which showed any elevation  the 1982 reading of 
140/90, noted above.  Otherwise, the examiner noted, records 
in the 1980s showed readings ranging from the 90s to the 130s 
systolic with diastolic in the 60 to 80 range.  

In the diagnosis portion of this report, the examiner stated 
that it was difficult to say with certainty that the 
veteran's reported hypertensive cardiovascular disease had 
its onset in service, noting that there was only one blood 
pressure reading with a diastolic of 90 in 1977.  He noted 
that since the veteran had never shown a systolic blood 
pressure greater than 140, he doubted that the systolic noted 
in 1977 was 180, but rather 130.  Further, he noted that it 
was difficult to make a diagnosis of hypertension on one 
isolated reading as numerous factors could affect one 
particular recording.  Finally, he stated that, based on the 
medical records, there is no clear establishment of 
hypertension during service, noting, however, that this could 
not be definitely excluded as a number records documenting of 
the veteran's medical treatment do not contain recorded blood 
pressure readings.  

During the November 1993 RO hearing, the appellant testified 
that she believed that mental stress experienced during 
service led to chest pain and ultimately led to the disease 
that caused the veteran's death; it was noted that the 
veteran was hospitalized during service for psychiatric 
difficulty.  The appellant also noted that on three occasions 
between 1976 and 1977 the veteran passed out but did not seek 
medical treatment; she said that after each episode the 
veteran would rub his left arm.  She stated that these 
episodes were exactly like the episode (i.e. the April 1988 
cardiac arrest) that led to the veteran's death.  Finally, 
the appellant read into the record information she had 
researched to the effect that mental stress could lead to 
numerous physical disorders including heart disease, and that 
angina pectoris was a disease characterized by, among other 
things, pain and pressure extended to the left arm.  

During the May 1998 Board hearing, the appellant added that 
Dr. Henschen was of the opinion that there was a relationship 
between the veteran's death and his service.   The 
appellant's representative noted that a 90 diastolic reading 
was made in service and within one year of the veteran's 
separation from service; the appellant noted that this 
reading essentially demonstrated borderline hypertension.  
Further, she testified that she believed that the veteran was 
treated for hypertension in service but that his treatments 
were not recorded.  She pointed to the fact that when he 
cooked, he used very little salt and grease as if he was told 
to watch his intake of these things.  

The appellant contends that the evidence noted above, 
particularly the letters from the Dr. Henschen, demonstrates 
that the veteran's hypertensive cardiovascular disease and 
resultant death were service related.  The Board notes that 
careful consideration has been given to the opinion expressed 
by Dr. Henschen.  However, the Board notes that his broad 
statement that the veteran's hypertensive cardiovascular 
disease originatedin service was based in part on the 
history given by the appellant to the effect that the veteran 
experienced exertional dyspnea during his attacks of chest 
pain in service and that he was diagnosed with hypertension 
within six weeks of his discharge from service.  Further, it 
seems that Dr. Henschen thought a blood pressure reading of 
180/90 or 130/90 was made in 1962, which is clearly not the 
case (such a reading was made in December 1977, as noted 
above).  

As such, while it appears that Dr. Henschen did indeed review 
some of the veteran's medical records, his broad opinion is 
speculative as it is based in part on an unsubstantiated 
history provided by the appellant.  The Board finds that this 
opinion fails to demonstrate that a disease or disability 
incurred in service caused or contributed substantially or 
materially to the veteran's death.  This opinion has little 
probative value.  

On the other hand, the Board finds that the VA examiners 
opinion in December 1996 has greater probative value as he 
had the entire file to review, and did so extensively.  Based 
on his review, it is apparent that the Board would have to 
resort to speculation to determine that a disability incurred 
in or aggravated in service caused or contributed 
substantially or materially to the veteran's death.  
Specifically, the examiner noted that it was difficult to say 
with certainty whether the veteran's hypertensive 
cardiovascular disease had its onset in service and there was 
no clear establishment of hypertension in service although it 
could not be definitely excluded.  Exercising sound judgment 
does not lead to Board to find that the cause of the 
veteran's death was due to a disease incurred in or otherwise 
related to service, substantially, materially, or otherwise.  

It is pointed out that the appellants medically unsupported 
conclusions that the veteran had a heart disorder prior to 
1982 and that this ultimately led to his death are not 
competent, as such assertions require medical knowledge.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Further, her 
contention that the veteran may have been treated for 
hypertension in service but that this treatment was not 
recorded is unsubstantiated.   

As noted during the RO hearing, the appellant appears to have 
contended that the veteran suffered from psychiatric 
difficulty in service which contributed to his cardiovascular 
disorder.  As noted above, the veteran was indeed treated for 
psychiatric difficulty while in service, specifically in 
August and September 1974.  However, there is no indication 
in these records or any of the medical evidence of record 
that the veteran's psychiatric difficulty had any effect on 
the cause of the his death.  Further, the appellant is not 
capable of rendering such an opinion.  Espiritu. 

Since it has not been demonstrated that a disability or 
disease, incurred in or aggravated by, or otherwise linked 
to, active duty service, caused or contributed substantially 
or materially to the veteran's death, or that his death was 
otherwise related to service, service connection for the 
cause of his death is not established.  The Board points out 
that when after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving such matter shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).  However, in light of the 
above, the Board finds that the preponderance of the evidence 
is against the appellants claim for entitlement to service 
connection for the cause of the veteran's death. 




ORDER

The appeal is denied.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
